Citation Nr: 1220096	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-31 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (hereinafter referred to as "PTSD").

2.  Entitlement to an increased rating for service-connected chronic tear with muscle herniation, left rectus femoris (muscle group XIV), currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected left plantar fasciitis, currently rated 10 percent disabling.      



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 1997 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development by the Board in April 2009 and is now ready for appellate review.  Following this development, the claim for service connection for a lumbar spine disability that was remanded by the Board in April 2009 was granted by a March 2010 rating decision.  As such, the remaining issues on appeal are limited to those listed above.  

In December 2008, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy. 

2.  Any current diagnosis of PTSD is not based on a verified stressor. 

3.  An acquired psychiatric disability was not caused or manifested during the Veteran's active duty service. 

4.  The Veteran's service-connected residuals of chronic tear with muscle herniation to the left rectus femoris is productive of no more than moderate impairment to muscle group XIV.   

5.  No more than moderate disability due to left plantar fasciitis is shown. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304(f) (2011). 

2.  The criteria for a rating in excess of 10 percent for chronic tear with muscle herniation involving muscle group XIV have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5314 (2011).

3.  The criteria for a rating in excess of 10 percent for left plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.71a, DCs 5276, 5279, 5283, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter in March 2007, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for PTSD.  Enclosed with this letter was a questionnaire on which the Veteran was to provide details as to the stressors that he felt resulted in PTSD.  In March 2007 and June 2008 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to an increased rating for plantar fasciitis.  A May 2008 letter provided such notice with respect to the issue of an increased rating for residuals of muscle herniation of the left rectus femoris.  The May and June 2008 letters also provided the Veteran with the notice required for increased rating claims required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Moreover, in these letters issued in 2007 and 2008, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The Board notes that the March 2007 letter was sent to the appellant prior to the December 2007 rating decision which gave rise to the claims for service connection for PTSD and an increased rating for a left foot disability currently on appeal; as such, this VCAA notice was therefore timely with respect to this issues.  With respect to the May and June 2008 notice letters addressing the increased rating claims on appeal that were compliant with Vazquez, the Board recognizes that these letters were provided after the initial decision with respect to each issue.  However, the deficiency in the timing of this notice was remedied by readjudication of the increased rating issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  The letters reference above provided the notice contemplated by Dingess.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and VA, have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claim on appeal, including those directed by the April 2009 Board remand in the form of a June 2009 VA examination assessing the severity of the service-connected plantar fasciitis, a June 2010 VA examination and addendum assessing the severity of the service-connected left rectus femoris, and an August 2010 VA examination addressing the claim for service connection for PTSD.  The reports from these examinations are in compliance with the directives of the April 2009 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

While the Board has considered the request for additional examinations by the Veteran's representative, the Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issues decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

A.  Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, the evidentiary standard for establishing the required in-service stressor if the stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f) (3) and (f) (4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  While the Veteran was not provided with these amendments, his alleged stressors as presented in his communications with VA adjudicators are not directly related to "fear of hostile or terrorist" activity as contemplated by this regulation.  

Initially, the Board observes that none of the Veteran's awards or decorations are indicative of combat, and his service personnel records fail to indicate combat or combat- elated activities.  His military occupational specialty was a Motor Transport Operator.  The service personnel records do reflect service in the Southwest Theater of Operations during the Persian Gulf War from September 1990 to April 1991.  

The Board acknowledges the Veteran's statements that he had traumatic experiences while in service.  Nevertheless, these experiences have not been corroborated by official service records or other credible supporting evidence, and the RO completed a formal memorandum in November 2009 indicating that the Veteran had failed to provide sufficient details to corroborate his stressors with the U. S. Army and Joint Services Records Research Center (JSRRC).  The stressors posited by the Veteran include exposure to dead soldiers on a recovery mission to northern Iraq and witnessing two dead bodies proximate to ammunition who were presumably killed in a "friendly fire" incident.  Despite a follow up request in September 2009 for the names of these individuals and specific date of the incident in September 2009, the Veteran did not provide such information in his October 2009 response or otherwise.    

The Veteran reported another stressor, to include in sworn testimony to the undersigned, involving friendly fire while serving as the acting convoy commander on February 27, 1991.  On this day, the Veteran asserted that a 24th Mechanized Infantry Vehicle was hit, specifically an M1 Abrahams Tank or a Bradley.  One soldier was lost, another was seriously wounded, and the others were medically evacuated.  The Veteran reported that he was in charge of recovery to recover the vehicle, and he reported seeing human remains of soldiers still inside.  The Veteran has reported that his unit assignment at the time of this incident was 18th Airborne, 10th Transportation Company, 7th Transportation Bn. 

A search by JSRRC of the available 1991 combat records submitted by the 10th Transportation Company and their higher headquarters (Special Troops Battalion) did not document the incident posited by the Veteran in which the armored personnel vehicle was accidently struck.  Moreover, the records researched did not indicate the Veteran's unit was involved with transporting armored personnel vehicles.  JSSRC also indicated that a search of the January thru March 1991 chronology submitted by the 18th Airborne Corps did not document that a vehicle traveling with the 7th Transportation Bn. turned over and resulted in an Explosive Disposal Detachment dispatched to the accident.  

As noted, due to the nature of the Veteran's stressors being not related to combat or fear of imminent hostile military or terrorist activity, his lay assertions are not sufficient to establish their existence.  Exhaustive efforts to corroborate these stressors have not been successful, and after being notified of the RO's formal findings, the Veteran has not furnished any additional evidence or details of alleged stressors to allow for an attempt to otherwise verify a claimed stressor.  The Board finds that the Veteran has not indicated the existence of any evidence from any other sources, and has not identified any pertinent witness, that may corroborate the Veteran's account of the stressor incidents.

The Board acknowledges the Veteran's assertions, but as indicated above, the Veteran's statements alone are insufficient to support a grant of service connection in this case.  It is undisputed that a lay person is competent to offer evidence as to facts within his personal knowledge, such as the occurrence of an in-service injury or symptoms.  However, in assessing the credibility of the Veteran's statements, the Board notes initially that no explanation has been offered for the fact that the official military records from the time of the alleged stressors in question have provided no corroboration of any of his posited stressors.  The Board notes that the Veteran made no mention of any traumatic event until he filed his claim for service connection for PTSD in 2007, over 15 years after his Persian Gulf service.  In addition, the service treatment records, aside from the response "Don't Know" as to whether he had depression or excessive worry on a history collected at separation in October 1996, show no suggestion of any psychiatric distress or complaints, and the first post service evidence of treatment for psychiatric treatment is shown ten years later on reports from VA outpatient treatment.  

The Veteran's credibility is further put in question by the fact that at the August 2010 VA psychiatric examination conducted after it was formally determined by VA that his stressors as described above could not be verified, he made no mention of these stressors to the examiner but posited entirely new stressors that, as noted by the examiner, were not previously described in the claims file.  The examiner also remarked that the Veteran's description of symptoms were not consistent during the examination or with his reported histories during prior recent treatment.  

Given the above, the Board finds that the Veteran cannot be considered a reliable historian and, in turn, is not credible.  In light of the determination that the Veteran's statements lack credibility, they have no probative value, and the Board thus concludes that the Veteran's claimed in-service stressors may not be accepted as fact.  As such, even though the Veteran was diagnosed with PTSD beginning in October 2006, the diagnoses are inadequate to establish service connection as they are based on examinations relying solely upon the Veteran's unverified and discredited history.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  Moreover, the August 2010 VA psychiatric examination resulted in a conclusion that the Veteran did not even meet the criteria for PTSD, and the examiner also specifically found following this examination that the Veteran did not meet the criteria for PTSD based on fear of hostile or military activity as set forth in the amendments to 38 C.F.R. § 3.304(f).  In short therefore, service connection for PTSD must be denied as there is no evidence that any current PTSD diagnosis is related to any stressors shown to have occurred during active duty service.

Further, based on the medical evidence of record, the Board must conclude that service connection for an acquired psychiatric disability other than PTSD is not warranted.  Service treatment records do not reflect any treatment for psychiatric disability, and to the extent that the Veteran does currently suffer from acquired psychiatric disability, the Board finds that there is no credible competent evidence linking any current psychiatric disabilities to his service or suggesting in-service symptoms potentially indicative of a psychiatric disability.  In this regard, the only diagnosis on Axis I at the December 2010 VA examination was alcohol abuse, and while the Board has considered the contention posited on behalf of the Veteran by his representative in his December 2011 presentation that the Veteran asserts that he uses alcohol to cope with PTSD, the examiner specifically concluded that the Veteran's alcohol abuse was not at least as likely as not related to service.  The Board must find this professional opinion to be of greater probative value than the assertion of the Veteran, who has not been found to be a credible historian as concluded above.  Barr, supra.  

In conclusion, the preponderance of the evidence is against finding that any acquired psychiatric disability, including PTSD, is related to the Veteran's active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.

B.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Left Rectus Femoris

The Veteran contends that residuals of his service-connected chronic tear with muscle herniation, left rectus femoris involving muscle group XIV, warrant a rating in excess of the 10 percent rating currently assigned for such disability.  This 10 percent rating, under DC 5314, has been in effect from March 1997 since the grant of service connection. 

Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d). Injuries to Muscle Group XIV are evaluated under 38 C.F.R. § 4.73, DC 5314. Under that diagnostic code, a 10 percent rating requires moderate impairment and the next highest rating (30 percent) requires moderately severe impairment.   

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).
 
The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) .

The service treatment reports document a torn left thigh muscle, and the separation examination showed left quadriceps atrophy.  The Veteran has also been afforded several VA examinations in connection with the evaluation of the disability at issues, and each of the corresponding examination reports presents pertinent clinical findings from medical professionals informed by interview and direct inspection of the Veteran.  The first VA muscle examination conducted after service in March 1997 revealed a palpable non tender baseball sized mass in the anterior proximal thigh upon contraction of the quadriceps muscle.  There was a visible defect distally in the central thigh.  There was active knee extension and flexion with strength to 5/5 on both motions.   

Thereafter, a May 2006 VA examination revealed a described history that did not involve a missile or penetrating type injury.  The Veteran's complaint was weakness in the left thigh with some periods of numbness.  Upon examination, there was some herniation of the proximal left quadriceps.  There was a loss of 10 degrees of extension but with normal left quadriceps tensing.  Flexion of the left knee was only to 10 degrees, but the examiner noted that a quadriceps injury should not have an effect on the ability to flex the knee.  Inconsistencies in complaints were also seen with extension of the left knee which the examiner stated was a function of the quadriceps muscle. 

At the most recent VA muscle examination conducted in June 2010 as directed by the April 2009 Board remand, the Veteran reported that he sustained the injury in question while running sprints.  He complained of pain, weakness, and numbness, and indicated that the muscle disability affects his work as a driver of a blood mobile to the extent that he has trouble pushing the clutch or using the emergency brake.  He also reports problems with prolonged standing and sitting.  The Veteran described flareups of pain of 8 or 9 on a scale of 10 as well which happen 3 to 4 times a week and last 3 to 4 hours.  He reported difficulties with the activities of daily living to the extent that the area in question is numb in the morning, making it  is difficult for him to "get going."  

Upon physical examination of Muscle Group XIV in June 2010, there was normal bulk with 4+/5 strength and no evidence of fascial herniation.  There was retraction and abnormal contour of the left quadriceps.  There were no scars or bony deformities and there was no joint or neurologic involvement.  Motion in the left knee was to full extension and 20 degrees of flexion.  He could passively flex easily to 115 degrees although he did resist significantly.  Hip motion was normal.  Throughout motion testing the Veteran was said to resist somewhat and to be guarded but he did not exhibit any spasm.  Examination of the left lower extremity did show paresthesia over the anterior lateral aspect of the left thigh and there was a positive Tinel over the lateral femoral cutaneous nerve.  

The opinion following the examination was that residuals of the left rectus femoris tear could definitely cause occasional pain and cramping of the left quadriceps as well as diminished strength.  The Veteran's numbness and paresthesia however were said to not be related to the muscle tear and more likely related to impingement of the lateral femoral cutaneous nerve given the positive Tinel's sign upon examination.  The examiner also stated that the Veteran's knee and hip motion was within normal limits and therefore not significantly affected by the tear to the left rectus femoris.  As such, the examiner stated that while the Veteran more than likely has occasional pain and cramping and pain due to the tear, his joints are not significantly affected by the injury.  The examiner reiterated that the paraesthesia was not related to his muscle injury. 

The physician who conducted the June 2010 muscle examination completed an addendum later that month describing a "moderate" level of disability manifested by early fatigue and difficulty with activities requiring lower extremity action or extended ambulation.  She did note that the Veteran had "good" range of motion of the knee and hip and that, therefore, the Veteran would be able to perform most tasks.  She also sated the service-connected muscle disability did not preclude work but that jobs involving standing or manual labor would be somewhat difficult.  The examiner stated that the Veteran would be more suited to sedentary work given the likelihood of cramping and fatigue in the left lower extremity.   

Given the clinical evidence above, as well as review of the VA outpatient treatment reports which do not in their totality reveal a level of difficulty more severe than the reports from the VA examinations, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for the Veteran's service connected disability affecting Muscle Group XIV.  Even accounting for functional loss, subjective reports, and objective clinical findings, the evidence does not support finding a moderately severe disability to Muscle Group XIV rather than more nearly approximating the moderate disability contemplated by the currently assigned disability rating and assessed by the VA examiner who conducted the most recent VA examination.  The evidence does not support finding moderately severe (rather than moderate) loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Neither does the evidence show any feature of impairment most nearly approximating disability analogous to a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The evidence also does not show hospitalization for a prolonged period for treatment of a wound or consistent complaints of cardinal signs and symptoms of muscle disability worse than those shown for moderate muscle injuries, nor evidence of inability to keep up with work requirements.  Objective findings do not include entrance or exit scars indicating the track of the missile through one or more muscle groups, or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side do not demonstrate positive evidence of impairment.  

The record is otherwise devoid of medical evidence of any other signs and symptoms of moderately severe disability of the muscles pursuant to the applicable criteria.  See 38 C.F.R. § 4.56.  The Veteran's pain and the shown signs and symptoms of disability are contemplated in his current 10 percent rating, and his neurological symptoms have been attributed to non-service connected disability.  See also 38 C.F.R. § 4.55(a) (providing that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions).  

In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for the service connected muscle disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Left Plantar Fasciitis

Moderate disability for unilateral flatfoot under DC 5276 warrants a 10 percent disability rating.  A rating in excess of 10 percent for unilateral flatfoot under DC 5276 requires severe disability with such manifestations as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use; characteristic callosities. 

A single rating of 10 percent is warranted for unilateral or bilateral anterior Metatarsalgia (Morton's Disease).  DC 5279. 

DC 5283 provides for a rating in excess of 10 percent for moderately severe disability due to malunion or nonunion of the tarsal or metatarsal bones. A rating in excess of 10 percent for foot injuries under DC 5284 requires moderately severe disability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran contends that the disability associated with his left plantar fasciitis warrants a rating in excess of 10 percent.  This disability has been rated as 10 percent effective since the grant of service connection in March 1997.  The disability was originally rated by analogy to DC 5276.  See 38 C.F.R. § 4.20 (providing that in rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.)  The disability is now rated under DC 5279-5276, and such hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  

The service treatment reports reflect left plantar fasciitis and a fracture of the left second toe.  The first pertinent post-service evidence is contained in a March 1997 VA examination report showing pes planovalgus of the left foot.  Findings at that time were normal with the exception of significantly tight and moderately tender plantar fascia.  

As the next VA compensation examination of his left foot in March 2007, the Veteran complained about daily left foot pain.  He also reported that he felt his foot was weak and easily fatigable and that standing was possible for a maximum of 20 minutes.  The Veteran reported that he generally avoids walking but can walk for a quarter of a mile on level ground.  No current treatment for the foot was described.  He reported that he used show inserts and described difficulty at work with prolonged standing.  The Veteran stated that he no longer mows the lawn and felt that his left foot prevented him from being able to play with his children.  

Upon physical examination of the feet in March 2007, there were no corns or calluses and no edema.  A nontender bunion was noted at the base of the left great toe.  Nails and pulses were normal as was range of motion.  There was some weakness of plantar flexion of the foot and the Veteran was said to have given a questionable effort on that portion of the exam.  He appeared to have difficulty moving his toes and he was tender on the ball of his foot, on the posterior arch, and the posterior aspect of the heel.  The Veteran avoided placing weight on his left foot but there appeared to be no instability.  He had moderately severe flat feet and his gait was wide-based and somewhat mincing and antalgic, particularly on the left.  The Achilles tendon was tender on manipulation but in a normal location.  There was a palpable tender knot along the Achilles above the heel.  X-rays of the left foot were normal.  The diagnoses following the examination were pes planus, plantar fasciitis and Achilles tendinitis.  

At a May 2008 VA examination of the feet, the Veteran described increasing pain and decreased mobility in his left foot.  The pain was described as 7/10 with swelling.  Treatment was said to consist of corrective devices to include orthotics and wide-toed shoes with poor response.  No surgeries were reported and Motrin was said to result in a poor response.  The Veteran indicated that his foot had interfered with his previous occupation but that he now worked as a bus driver, a job not requiring him to ambulate or have extended weight bearing.  Activities of daily living were said to be affected in terms of the ability to complete chores as well as dressing and bathing.  Flare-ups of pain every day were described that were 9/10 in severity and that last all day.  

Upon physical examination in May 2008, the left foot was without corns.  There was a callus of the medial great toe measuring 1 cm by cm raised by .3 cm.  No edema was present.  The Veteran was not shown to have flat feet.  There was no pain on manipulation of the Achilles which was midline.  There was painful and restricted motion of the great toe and dorsiflexion was to 20 degrees with pain.  There was tenderness at the attachment site of the plantar fascia to the calcaneus.  The great toe had a hallux deformity of 40 degrees.  X-rays of the left foot showed arthritis of the first metatarsophalangeal joint with a calcaneal bone spur.  The diagnoses were left foot plantar fasciitis, left hallux limitus, and degenerative joint disease of the first metatarsophalangeal.  

At the June 2009 VA examination of the left foot conducted as directed by the April 2009 Board remand, the Veteran complained about severe pain that was present  every day that averaged 10/10 in intensity.  He indicated that he had been given shoe inserts in the past without any improvement in symptoms and reported never having had any surgery, injections, or therapy for his left foot.  He reported that he took Motrin as needed for pain.  The Veteran stated that he was still working as a driver and that his occupation was occasionally affected due to foot pain in that was not as productive as he would be otherwise and that he had to miss work at times as well.  He denied flare-ups of pain as he said pain is present at all times and is severe.  The Veteran also reported that his ability to stand and walk for long periods was affected and that he used a cane to aid in ambulation secondary to foot and back disabilities.  

Upon physical examination in June 2009, there were no corns, calluses, or edema.  He did have a loss of his foot arch while sitting as well as standing and mild bunions at the first metatarsophalangeal joints.  His Achilles tendon was painful to palpation with normal alignment.  The examiner noted that the Veteran "essentially . . . had tenderness everywhere you touched," and that his complaints of tenderness were "out of what one would normally expect to the amount of palpation I was applying."  As a result of these extreme reactions by the Veteran, the examiner stated that the examination was "somewhat incomplete and inaccurate."  

There was no restricted or painful motion, abnormal weight bearing, weakness, or instability.  X-rays revealed bilateral degenerative joint disease of the first metatarsophalangeal joints with calcaneal spurs.  The diagnoses were pes planus, plantar fasciitis, and mild degenerative joint disease.  As for the impact of the Veteran's service connected foot disability on employment, the examiner stated that he had reviewed the claims file and come to the conclusion that this disability did not affect the Veteran's ability to do his current job or maintain routine gainful employment in the future.  He reiterated that the Veterans' complaints of pain were inconsistent and atypical given the nature of his condition.  

Applying the pertinet legal criteria to the facts as summarized above, a rating in excess of 10 percent may be assigned under DC 5276 if there is severe disability with such manifestations as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use or characteristic callosities.  These findings are simply not shown on the reports from the VA examinations described above, or on the VA outpatient treatment reports reviewed.  

As for other potentially applicable diagnostic codes, as the only assignable rating under DC 5279 is 10 percent, increased compensation cannot be assigned under this provision.  In addition, as there is no evidence of malunion or nonunion of the tarsal or metatarsal bones, increased compensation under DC 5283 cannot be assigned.  Finally, the Board finds that "moderately severe" disability involving the service-connected left foot disability so as to warrant increased compensation under DC 5284 is not demonstrated.  As support for this determination, no restricted or painful motion, abnormal weight bearing, weakness, or instability was shown in the left foot at the most recent VA examination.  

To the extent that arthritis is considered part of the service connected disability, such disability would be rated on the basis of limitation of motion and the clinical evidence above does not reflect limitation of motion in the left foot that would warrant a separate or increased rating on this basis.  Finally, the effects of pain and functional impairment have been taken into account by the examiners who conducted the examinations discussed above and have been considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for plantar fasciitis of the left foot.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the clinical evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's service connected muscle and left foot disabilities.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The Board has reviewed the entirety of the evidence of record and considered the Veteran's history as presented to the undersigned at the December 2008 hearing and contained in written communications and treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for an increased rating for the service connected muscle or left foot disabilities are met in this case. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal are more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Lay testimony is competent to describe certain musculoskeletal symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability ratings currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities addressed above.   The Board accepts the Veteran's testimony with regard to the matters he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluations of Muscle Group XIV and left foot symptom severity and details of clinical features of the pathologies.  The lay testimony, to include the fact that examiners have found that the Veteran's described symptomatology has at times been inconsistent or exaggerated, has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that increased ratings are warranted in this case. 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disabilities on the Veteran's daily and occupational functioning, and that the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is raised.  The Veteran has not contended that he is unemployable due to the service-connected disability on appeal and the evidence does not suggest that he was unemployable.  The evidence reflects that the Veteran is currently working as a driver, and the conclusion following the June 2010 examination of his feet was that the his service connected left foot disability did not affect his ability to do his current job.  Moreover, the conclusion in the addendum following the June 2010 VA muscle examination was that sedentary employment, which would reasonably include the Veteran's current occupation as a driver, would not be precluded by his muscle disability.  There is otherwise no indication in the evidence or the Veteran's contentions that he has been rendered unemployable due specifically to the disabilities currently on appeal.  The Board finds that neither the evidence nor the contentions of record otherwise raise the question of whether the Veteran is unemployable due to the disability on appeal.  Therefore, the Board finds that this appeal does not include an issue of entitlement to TDIU.

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of each disability.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


